Citation Nr: 9932965	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-10 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
November 1974.  The appellant is the veteran's widow.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1996 rating 
decision in which the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant filed an NOD in February 1997, and an SOC was 
issued by the RO that same month.  Also in February 1997, at 
her request, the appellant testified before a hearing officer 
at the VARO in Pittsburgh.  The RO issued a supplemental 
statement of the case (SSOC) in April 1997 and, at that time, 
advised the appellant that she had not yet filed a 
substantive appeal.  Shortly thereafter, also in April 1997, 
the appellant filed a substantive appeal, on VA Form 9 
(Appeal to the Board of Veterans' Appeals). 

As the foregoing chronology shows, the appellant's VA Form 9 
was filed after her personal hearing of February 1997.  That 
form, as filed, bears a notation requesting a hearing before 
a hearing officer at the RO.  An annotation thereto 
indicates, "Refers to previous hearing."  Given the 
proximity in time between the appellant's February 1997 
hearing and receipt of the Form 9 in April 1997 requesting a 
hearing at the VARO, in addition to the lack of any 
subsequent request from either the appellant or her service 
representative for an additional hearing, the Board is of the 
opinion that the hearing requested in the Form 9 was 
satisfied by the hearing held in February 1997, a complete 
transcript of which is of record.


FINDINGS OF FACT

1. The veteran died in June 1995.  The immediate cause of 
death listed on the death certificate was blunt force 
trauma to the trunk.  An autopsy report noted that the 
veteran had sustained the injury as a result of an 
automobile accident.  

2. At the time of the veteran's death, he was not service 
connected for any disability, and no medical evidence has 
been submitted which would demonstrate that his death was 
related to service.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.312 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

The veteran died on June [redacted], 1995.  The certificate of death 
reported the immediate cause of death as blunt force trauma 
to the trunk.  An autopsy report, dated in June 1995, noted 
that the veteran had died as a result of blunt force trauma 
to the trunk, sustained when he lost control of his 
automobile and struck a utility pole, after which the car 
rolled over.  

A review of the veteran's service medical records reflects 
that, in November 1974, he underwent a medical examination 
for purposes of separating from service.  In a Report of 
Medical Examination, on clinical evaluation, no physical 
abnormalities or disabilities were reported.  

Thereafter, in a January 1992 Administrative Decision, the RO 
determined that the veteran's discharge, reported in his DD 
Form 214 (Report of Separation from Active Duty) as "other 
than honorable," was not considered to be a bar to his 
receipt of VA benefits once eligibility to benefits had been 
established.  In February 1992, the RO denied the veteran 
service connection for stomach problems and a dysthymic 
disorder.  

In January 1991, the veteran was medically examined by 
Lawrence Haddad, Ph.D., for purposes of Social Security 
Administration disability benefits.  In particular, the 
veteran reported that he could not work; he attributed this 
to the fact that he had no opportunities to work, that 
essentially even though he had had experience at work, jobs 
did not last very long, primarily because of his difficulty 
with excessive alcohol consumption.  In addition, the veteran 
reported that he had begun drinking when he was a teenager 
and had continually taken in excessive amounts of alcohol, 
"as much as I need to get desensitized."  

In April 1993, the veteran underwent a mental status 
examination for VA purposes.  The examiner's diagnosis was 
schizophrenia, paranoid type; paranoid personality; and 
alcohol dependence by history.  In August 1993, the veteran 
was denied service connection for a psychiatric condition.  
He subsequently perfected an appeal as to the RO's decision, 
in October 1993.  

Thereafter in June 1995, as noted above, the veteran expired.  

In July 1995, the appellant filed a VA Form 21-534 
(Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child).  
In September 1995, she submitted a number of documents in 
support of her claim, to include a death certificate, 
marriage certificate, divorce decree, and personal statements 
from both herself and other individuals.  In particular, the 
appellant reported in her statement that the veteran suffered 
from feelings of inadequacy due to an inability to hold and 
find a job, which he believed was directly related to his 
"other than honorable" discharge from service.  

In a November 1995 rating action, the RO denied the appellant 
entitlement to accrued benefits.  In October 1996, the 
appellant submitted to the RO a VA Form 21-4138 (Statement in 
Support of Claim), dated that same month, in which she noted 
that she disagreed with the decision denying her a "service 
connected death award of DIC."  The appellant also indicated 
that the veteran's death was a direct result of his state of 
mind, which was due to his military service.  

In a December 1996 rating action, the RO denied the 
appellant's claim of service connection for cause of the 
veteran's death.  

In February 1997, the appellant testified before a hearing 
officer at the VARO in Pittsburgh.  She reported that the 
veteran had always felt bad about not being able to support 
his family, and that it was his belief that his "other than 
honorable" discharge made it impossible for him to find 
work.  He subsequently became very bitter and belligerent.  
The appellant also stated that the veteran had received 
treatment for alcohol dependence and had been sober for 12 
years, but subsequently relapsed.  

Thereafter, in April 1997, the RO received a police report 
associated with the veteran's fatal accident, and an autopsy 
report from the Coroner's Office--County of Allegheny.  In 
particular, the autopsy report noted that the veteran had 
sustained blunt force trauma to the trunk, to include a 
ruptured liver and spleen, as well as multiple intimal tears 
of the thoracic aorta; blunt force trauma to the extremities; 
blunt force trauma to the head; and that there was 
biventricular hypertrophy.  In addition, the veteran was 
noted, at his death, to have acute alcohol intoxication, with 
a blood plasma alcohol level of .37 percent.  The manner of 
death was reported as accidental.  

II.  Analysis

The first question which must be addressed in the appeal is 
whether a well-grounded claim for the cause of the veteran's 
death has been presented.  If not, the application for 
service connection for the cause of the veteran's death must 
fail, and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (previously known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) which made clear 
that it would be error for the Board to proceed to the merits 
of a claim which is not well grounded.  Epps v. Brown, 9 
Vet.App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).  See also Morton v. West, 12 Vet.App. 477, 480 
(1999).

The Court of Appeals for Veterans Claims has held that a 
claim for service connection for cause of death filed by a 
veteran's survivor, like a claim for service connection for 
disability by a living veteran, must be well grounded.  Darby 
v. Brown, 10 Vet.App. 243, 245 (1997); Johnson v. Brown, 8 
Vet.App. 423, 426 (1995).  The Court has further held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery 
v. Brown, 4 Vet.App. 343 (1993).

In a claim seeking service connection for the cause of death 
of a veteran, the first requirement of well-groundedness, 
evidence of a current disability, will always have been met 
(the current disability being the condition(s) that caused 
the veteran to die), but the last two requirements must be 
supported by evidence of record.  Ramey v. Brown, 9 Vet.App. 
40, 46 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  As will be explained below, the Board finds 
that sufficient evidence to establish a well-grounded claim 
has not been submitted in this case.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the threshold question in this case is 
whether the appellant has presented a well-grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible under the law.  Tirpak v. Derwinski, 2 
Vet.App. 609 (1992).  

In reviewing the evidence of record, the Board notes that, 
upon clinical evaluation, the veteran was reported as not 
suffering from any physical abnormalities or disabilities at 
the time of his separation from service.  At the time of his 
death, the veteran was not service connected for any 
disabilities.  The cause of his death was reported as due to 
blunt force trauma to the trunk as a result of a traffic 
accident.  Toxicologic analysis revealed the veteran to have 
acute alcohol intoxication, with a blood alcohol level of .37 
percent.  In view of the foregoing, the Board finds a lack of 
competent medical evidence linking the cause of the veteran's 
death to service.  We are aware of the appellant's sincere 
belief that the veteran's death was related in some way to 
service.  She has testified that the veteran's character of 
discharge from the service had made it difficult for him to 
find a job, and thus led to his depressed and angry mental 
state which caused a recurrence of alcohol abuse.  However, 
as noted above, the veteran was not service connected for any 
disability, and the cause of his death was the direct result 
of injuries sustained from his automobile accident, which 
were not reported related in any way to his period of active 
service.  

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet.App. 546, 553 
(1996).  Here, the appellant's "claim is not well grounded 
because she has failed to submit medical evidence to provide 
a nexus between any in-service injury and the conditions 
which contributed to the veteran's death."   Bloom v. West, 
12 Vet. App. 185 (1999).



ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

